Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PREMIERWEST BANCORP ANNOUNCES COMPLETION OF U.S. TREASURY CAPITAL PURCHASE PROGRAM INVESTMENT MEDFORD, OR  February 17, 2009  Jim Ford, President & Chief Executive Officer of PremierWest Bancorp (NASDAQ  PRWT) announced this morning that the U.S. Department of Treasury completed its investment of $41.4 million in PremierWest and received 41,400 shares of PremierWests Series B Preferred Stock and warrants to purchase approximately $6.2 million in shares of common stock at a price of $5.98 per share. Mr. Ford stated, The decision by the U.S. Treasury to approve PremierWests participation in the Capital Purchase Program expands PremierWest Banks already strong risk-based capital ratio to an estimated 14 percent from 11.43 percent at December 31, 2008. Regulatory guidelines stipulate that a well capitalized institution must have a risk-based capital ratio of no less than 10 percent. Ford continued, The additional capital will be deployed in supporting growth and expansion throughout the regions of Oregon and California in which we serve our customers. The Capital Purchase Program is intended to promote and support confidence in the nations banking system and to promote a general resumption of lending. Our goal is to follow the intent of the Program through product innovation, lending to qualified borrowers and by continuing to provide quality service to all customers. We believe this will help promote a positive trend in the economy throughout our service territory. ABOUT PREMIERWEST BANCORP PremierWest Bancorp (NASDAQ: PRWT) is a financial services holding company headquartered in Medford, Oregon. We operate primarily through our subsidiary PremierWest Bank. PremierWest offers a full array of financial products and services through a network of full service banking offices serving a territory which currently includes high growth markets in Southern & Central Oregon and Northern California. Additionally,
